Citation Nr: 1225627	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  00-01 1966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to a service-connected acquired psychiatric disorder. 

2.  Entitlement to service connection for a right knee disorder including as secondary to service-connected left knee, ankle, and foot disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for training from January 1988 to March 1988 with additional service in the Army Reserve from October 1987 to October 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in Washington, D.C. in March 2001 and in July 2003.  Transcripts of the hearings are associated with the claims file.  The Veterans Law Judge who presided at these hearings is no longer employed at the Board.  The Veteran testified before the undersigned sitting in Washington, D.C. in March 2010, and a transcript of the hearing is associated with the claims file.  

In June 2001, February 2004, and June 2010, the Board remanded the claims for further development. 


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested after active duty for training and is not related to any aspect of service or to a service-connected acquired psychiatric disorder. 

2.  The Veteran injured his right knee and underwent corrective surgery prior to service but was in sound condition with no orthopedic symptoms or disease at the time of entry on active duty for training. 

3.   The Veteran did not injure his right knee in service. 

4.   The Veteran's degenerative arthritis and ligament deficit first manifested after active duty for training but is aggravated by favoring and weight shifting from a service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011). 

2.  The criteria for service connection for a right knee disability secondary to a service connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO received the Veteran's claim in August 1999 and issued an initial decision in November 1999, prior to the November 2000 legislation establishing the notice requirements.  The Veteran expressed timely disagreement and perfected an appeal in January 2000.  However, during the pendency of the appeal, the RO or the Appeals Management Center provided notices in February 2004, April 2006, August 2007, and October 2011 that met the requirements.  The notices advised the Veteran of the criteria to substantiate a claim for service connection on a direct and secondary basis including that a rating and effective date would be assigned if service connection were granted.  The notices explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  On several occasions, the Veteran reported that he received a medical examination at a Military Entrance Processing Station in 1989.  Service and personnel record files have been obtained and are associated with the claims file.  A 1989 MEPS examination was not recovered despite follow up requests by the RO and by the Veteran to the National Personnel Records Center and the Veteran's reserve unit.  The Veteran was informed and acknowledged in a July 2003 Board hearing.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  VA has obtained post-service medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Service Connection Claims

The Veteran served on active duty for training and successfully completed basic training in March 1988.  A June 1989 certificate showed that he completed training to qualify as a carpentry and masonry specialist.  As there are no records of additional active duty or active duty for training, the Board concludes that the Veteran completed his specialist qualification while on inactive duty training.   He contends that his hypertension and right knee disorders first manifested on active duty for training or alternatively, are secondary to a service-connected psychiatric disorder and left knee, ankle, and foot disorders respectively.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

If a veteran performed active service for 90 days or more during a war period after 1947, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran's active duty for training was not during a war period and was not at least 90 days.  Therefore, this presumption is not available.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  There was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Hypertension 

Hereafter, all measurements of blood pressure are expressed in units of millimeters of mercury (mmHg).  

The Veteran underwent a pre-enlistment physical examination in November 1986.  The examination report contains additional handwritten annotations by examiners in October 1987 and January 1988.  The Veteran denied any history of high or low blood pressure.  During the examination, blood pressure was measured as 130/80.  In several other written statements and reports to clinicians, the Veteran reported that he has been employed as a city police officer since 1977.  

Service personnel records showed that the Veteran enlisted in the Army Reserve in October 1987 and received orders for initial active duty for training starting January 13, 1988 to be followed by advanced individual training starting March 18 1988.   A training record dated March 14, 1988 showed that the Veteran satisfactorily completed basic training including the physical readiness test and received 95 points out of 100 in the two mile run.  Service treatment records showed that the Veteran sought medical treatment at the base clinic on one occasion in January 1988 for facial skin irritation.  Blood pressure was not recorded in the clinical report.   On March 15, the Veteran's orders were changed.  The period of active duty for training was terminated, and he returned to his parent unit for inactive duty training.  There was no mention of any medical reason for the change in training assignment.  On March 18, 1988, the Veteran signed a statement that he was not suffering any disability, defect, or illness which was not present upon entry or acquired during this tour of duty.  

In correspondence in November 1996, the Veteran reported that he was released from active duty after injuring his left knee in basic training.  He did not mention high blood pressure.  In two letters in August 1999, the Veteran reported that when he visited a clinic in January 1988 he was also experiencing dizziness and headaches and that his blood pressure was not checked.  He further reported that when he was released because of his left knee injury, he was told that his blood pressure was high but was not provided any treatment.  In the next year, he reportedly self-treated high blood pressure with home remedies.  He reported that he was seen by a private physician in May and July 1988 and was told he had hypertension.  He reported that he underwent a MEPS physical examination in June 1989 in advance of an active duty assignment but was told to seek care from his private physician because of high blood pressure.  

The Veteran submitted records of private medical care from May 1988 to June 1989.  In May 1988, the Veteran's blood pressure was measured as 130/80.  In July 1988, blood pressure was 120/90.  A clinician noted that the Veteran was employed in a stressful police officer position with additional tension at home.  The clinician diagnosed nervous gastritis but not hypertension.  In December 1988, a clinician performed a physical examination and noted blood pressure as 120/80 and the Veteran's denial of a history of hypertension.  In May 1989, a clinician noted the Veteran's reports of post-exercise dizziness and vertigo for the past seven months. Blood pressure was 130/88.   In June 1989, a clinician noted the Veteran's report that he had undergone a physical examination for reentry into active military service and was told that his blood pressure was 130/102.   However, three measurements obtained in the private clinic were 124/80, 130/84, and 124/88.  The clinician ruled out hypertension.  

The Veteran submitted lay statements from his mother and two acquaintances dated in February 1998.   All reported knowledge of the Veteran's left knee injury in training but did not mention high blood pressure, dizziness, or headaches.   

The Veteran received orders to report for active duty for training in July 1989.  The orders were revoked in early August 1989.  In October 1989, the Veteran received a discharge from the Army Reserve characterized as an entry level status separation under Army Regulation 135-178, paragraph 4-7.  The Veteran submitted a copy of the 1994 version of this regulation, and the Board referred to the earlier version in effect at the time of the separation.  The regulation provides procedures for the separation of Army Reserve enlisted personnel who did not meet medical fitness standards.  It requires a finding of a medical condition that would have disqualified a person from entry in service if it had been detected or had existed at the time of enlistment.  It was intended to be used prior to the initial period of active duty for training.  Different regulations are applicable if the condition was incurred or discovered while on active duty training.  The discharge document did not reveal the nature of the medical condition and no related medical examination or adjudication documents have been recovered.  Nevertheless, in several written statement and in testimony before the Board in January 1998, the Veteran reported that the condition that caused his entry level separation was a left knee disorder.  Service connection for the left knee disorder was granted in December 1998.  

The Veteran submitted additional records of private medical treatment from April 1990 to November 1998.  In an April 1990 annual physical examination the Veteran reported that he experienced recurrent frontal tension headaches.  Blood pressure was measured as 118/82.  In June and October 1990, blood pressure was 116/70, 120/88, and 132/86.  The Veteran reported that he felt under stress as a police detective with a heavy workload.  During this period of time, blood pressure was recorded twenty-six times.  Diastolic blood pressure was greater than 90 on four occasions and systolic pressure greater than 140 on one other occasion.  Clinicians noted recurrent tension headaches attributed to stress at work but there was no diagnosis or treatment for hypertension. 

From November 1998 to August 1999, six blood pressure measurements were greater than 90 diastolic or 140 systolic.  In August 1999, a VA physician diagnosed hypertension and prescribed oral medication.  The RO received the Veteran's claim for service connection for hypertension the same month.  The Veteran contended that he first experienced hypertension immediately after active duty service but self-treated the disease with home remedies.  One month later, a VA nurse noted that the Veteran's blood pressure was measured as 150/92, 150/92, and 150/94.  The Veteran denied any current headaches or stress at that time.  Subsequent VA and private clinical records to the present show that the Veteran received on-going monitoring and oral medication for hypertension noted generally by clinicians as well controlled.  

In letters dated in March 2001, the Veteran's mother, the same two acquaintances, and an ex-spouse noted that they learned from the Veteran that he experienced dizziness and headaches on active duty and that his training was interrupted in part because of hypertension.  In several VA clinical encounters, the Veteran reported both that he had been assigned police desk duty immediately after active service and that he was so assigned until after the year 2000 because of knee disorders.  In a March 2001 Board hearing, the Veteran stated that at the time of his left knee injury in training, he was told that he had high blood pressure.  He stated that he discussed the high readings with his private physician after active duty in 1988 but his physician told him that he was not diagnosed or provided medication but rather that the physicians told him it was the military's responsibility.  He further stated that after a high blood pressure measurement was noted on a 1989 MEPS examination, he was sent to his private physician who again did nothing.  He returned to the MEPS examiners and was informed that he could not go on active duty in part because of hypertension.  He stated that subsequent physical examinations by his employer showed high blood pressure but he was not diagnosed or provided medication until diagnosed by a VA physician in 1999.  

In May 2001, the Veteran reported seeking mental health treatment for nightmares, flashbacks, irritability, and lack of anger control that he related to frustration with lack of medical care in service, repeated verbal and physical assaults by his drill instructors including an incident when he injured his knee, and other events associated with police work or marital difficulties.  The Veteran was granted service connection for a major depressive disorder, rated as 50 percent disabling from 2001 to 2009 and 100 percent disabling thereafter.  In a May 2004 VA mental health examination and in outpatient clinical records, psychiatrists listed hypertension as an Axis III on-going general medical condition with no comments regarding any interrelationship of the cardiovascular to the mental health disorder.  

In an April 2006 statement, the Veteran contended that he was diagnosed with hypertension at the time of the 1989 MEPS examination and that the May 2004 VA psychiatrist listed hypertension as a contributing factor to his mental health disease.  
In a March 2010 Board hearing, the Veteran stated that his hypertension was confirmed several months after his active duty and that examiners associated it with his depression.  

In an April 2010 letter, a VA staff psychiatrist noted that he had been treating the Veteran in a Trauma Recovery Program since 2008 for posttraumatic stress and major depressive disorders.  In response to the Veteran's question whether PTSD was causing elevated blood pressure; the psychiatrist noted that chronic anxiety conditions such as PTSD can contribute to high blood pressure readings.  

During the pendency of the appeal, the Board remanded the claim on several occasions for procedural and evidentiary development, most recently in June 2010, and in part to obtain a VA examination and opinion on the etiology of the Veteran's hypertension on a direct or secondary basis.  

In January 2012, a VA physician's assistant noted a review of the claims file and measured blood pressure as 140/72, 140/70, and 138/70 with the use of medication.  The PA noted the Veteran's contention that the onset of hypertension was in 1988-89 and that he was started on medication "some years ago."  The PA noted a high blood pressure measurement in the records in November 1988 but without confirmation.  There was no record of blood pressure obtained during active duty service.  Therefore, the PA concluded that hypertension did not manifest during active service.  Although he did not cite the April 2010 letter from the VA psychiatrist, the PA addressed secondary causation or aggravation by emotional stress.  The PA agreed that stress can elevate blood pressure in the short term but does not cause a persistent elevation associated with true hypertension and its associated consequences.   As the examination was performed after a review of the claims file and an opinion provided in answer to the Board's questions, the Board concludes that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)
 
The Board concludes that direct service connection for hypertension is not warranted.  The Veteran is competent to report on his observable symptoms in service such as dizziness and headache and on information he was told by examiners regarding elevated blood pressure measurements.  The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006). 
However, as a layperson without medical training he is not competent to diagnose a cardiovascular disease such as hypertension.  There was no concurrent diagnosis.  Competent clinicians who diagnosed the disease at a later time did not refer to earlier symptoms of dizziness and headache.   The Board concludes that his reports of measured high blood pressure in service and that hypertension was a contributing reason for delay of training and ultimate entry level separation are not credible and warrant low probative weight because they are not consistent with the in-service records or private records through the initial diagnosis and treatment for hypertension in 1999. 

The Board acknowledges that the Veteran injured his left knee during training and that the service personnel and treatment records are silent for any treatment for the injury.  However, in 1986, blood pressure was 130/80.  The measurement was the same shortly after active duty in May 1988.   The great majority of blood pressure measurements obtained between May 1988 and November 1998 were predominantly less than 140 systolic and 90 diastolic.  Even if the missing 1989 MEPS examination showed one blood pressure measurement at a higher level, this event occurred after active service and was not confirmed shortly thereafter by the private clinic which noted normal blood pressure on three consecutive readings with hypertension ruled out.  Moreover, the Veteran's entry level discharge referred to a medical condition that existed prior to service, not a disease that first manifested in service.  

The Board places low probative weight on the four lay statements as each writer noted only information as told to him/her by the Veteran with no personal observation.   Regarding the Veteran's contention that headaches and dizziness in service were indicators of hypertension, there is no private or VA medical confirmation of that theory.  In fact, when hypertension was diagnosed in 1999 after persistent blood pressure readings above the normal, the Veteran reported that he was not experiencing headache or dizziness at that time.  

The Board concludes that the Veteran's contention that he was not diagnosed and treated for more than 10 years by his private health care clinic because it was the military's responsibility is entirely incredible and inconsistent with reasonable medical practice.  These practitioners routinely measured blood pressure and did not diagnose hypertension.  Moreover, as the Veteran underwent several physical examinations for his position as a police detective, a diagnosis and treatment for hypertension would not have been withheld on that basis but rather reported to police supervisors.    

The Board concludes that service connection for hypertension as a result of causation or aggravation by service-connected major depression is not warranted.  
Attending mental health clinicians often noted hypertension as an on-going Axis III concurrent medical disorder but did not note a relationship or change treatment regimen because of any interrelationship.  Both the VA attending psychiatrist in 2010 and the VA PA in 2012 noted in agreement that emotional stress can elevate blood pressure in the short term.  The attending physician did not conclude that these transient events caused or aggravated chronic hypertensive vascular disease.  Notably, the Veteran was not prescribed any increase in medication, more frequent blood pressure measurements, or any other increased level of treatment during periods of increased stress that might suggest aggravation of hypertension.  Records showed that the Veteran's blood pressure control with medication since diagnosed in 1999 has remained relatively constant and well-controlled while his acquired psychiatric disorder has become more severe and is now rated as 100 percent disabling. 

Therefore, the Board concludes that the Veteran's chronic hypertension first manifested in 1999 after active service and is not related to any aspect of service including traumatic events or service-connected acquired major depression.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disorder

The Board refers to the criteria for service connection on a direct and secondary basis and to the discussion of the Veteran's occupation and active military service provided above.  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3- 2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  Effective May 4, 2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to reflect a change in the interpretation of the statute governing the presumption of sound condition.  The final rule conforms to Federal Circuit precedent in Wagner and applies to claims, which were pending on or filed after May 4, 2005.  As the Veteran's case was pending as of that date, the amendment applies.  

In order to rebut the presumption of aggravation, VA must show by clear and convincing evidence that the pre-existing disease or injury did not undergo an increase in disability or that any increase was the result of the natural progression of a disease.  38 U.S.C.A. § 1111, 1153.  

In a November 1986 enlistment physical examination medical history questionnaire, the Veteran reported that he had injured his knee fifteen years earlier while playing football and had undergone arthroscopic surgery.  Records of the surgery were obtained and associated with the claims file.  In April 1975, a private attending physician noted that the Veteran injured the right knee in high school and had experienced pain, locking, and swelling since that time.  At age 19, the Veteran underwent a meniscectomy to repair a torn medial meniscus.  The attending physician noted that the Veteran had a previously undergone the same procedure on the left at an earlier date.  (Records obtained in 1996 showed that the Veteran injured his left knee in 1971 at age 15 while playing football and underwent a meniscectomy on the left knee).  One month later, the physician noted that the Veteran was doing well but still did not have full extension.  However, at the time of the enlistment examination in 1986, the Veteran denied any right knee symptoms.  A physician noted the Veteran's reports that he participated in sports without difficulty and denied popping, locking, swelling, giving way, numbness, or tingling.  The Veteran reported that he was able to do his job with no problems.  On clinical examination, the right knee had a normal appearance with a full range of motion.  An X-ray showed slight roughness posteromedial aspect of the tibia.  The physician diagnosed, "Status post arthrotomy (15 years ago) with no residual symptoms or evidence of any orthopedic disability."  The physician found the Veteran qualified for enlistment.  Notably, the Veteran did not report any previous history or current left knee symptoms.  A medical review was noted in October 1987, and the Veteran was assigned a fully ready profile with no limitations.  

Therefore, based on the credible lay and medical evidence at the time of entry on active duty for training, the Board concludes that the Veteran's right knee was in a sound condition.  Not only is there insufficient clear and convincing evidence to rebut the presumption, there is clear and convincing lay and medical evidence that there was no disability of the right knee at the time of entry, notwithstanding the earlier injury and corrective surgery.  Consistently, the Veteran was able to perform as a city police officer from 1977 (age 21) until his entry on active duty in 1988 (age 32).  

The Board refers to the discussion of the events on active duty for training in January 1988 to March 1988 and on inactive duty status until October 1989.  The lay and medical evidence during this period of time is silent for any right knee symptoms or injuries.  On March 18, 1988, the Veteran signed a statement that he was not suffering any disability, defect, or illness which was not present upon entry or acquired during this tour of duty.  As noted above, the 1989 MEPS examination report could not be recovered.  The Veteran was discharged for a disqualifying deficit not detected at entry but not for an injury or manifestation while on active duty.  

In March 1996, X-rays of the knees showed joint space narrowing, greater on the left than the right with probable calcific loose bodies on the left.  In a November 1996 written statement, the Veteran referred only to his left knee.  In three lay statements in February 1998, the Veteran's mother and two friends reported communicating with the Veteran during his training and that he injured his left knee.  None of the writers mentioned the right knee.  In August 1998, a private physician noted the Veteran's report of bilateral painful knees after playing basketball.  The physician noted the Veteran's reports of previous surgeries.  On examination, the physician noted only mild crepitus but without instability or point tenderness.  The physician diagnosed bilateral knee strain.   In September 1998, a VA physician noted the Veteran's reports of a left knee injury in service and current left knee symptoms that caused him to be transferred to desk work as a police officer.   

The RO received the Veteran's claim for service connection for the right knee in August 1999.  In a December 1999 notice of disagreement, the Veteran contended that his left knee injury caused him to shift weight to the right knee, worsening the right knee symptoms.  

In May 2000, VA outpatient clinicians noted an X-ray showing early degenerative changes in the right knee.  In February 2001, a private physician examined both knees and noted a full range of motion on the right with increased travel on a Lachman test but no major instability.  X-rays showed the beginning of mild arthritis.  The physician addressed the contention that the left knee disorder which was more severe was affecting the right knee.  He noted, "I think there is probably minimal effect from it.  His right knee is a separate injury and has reason to have its arthritic changes on its own.  The fact that he has more symptoms with the left though does put a little more stress on this right and might cause him to be slightly more symptomatic on the right."  In a March 2001, Board hearing, the Veteran stated that his right knee symptoms manifested about two years after service as a result of favoring his left knee.  In May 2001, a VA clinician noted the Veteran's report that he had been assigned desk duty one year earlier.  In June 2001, the Board remanded the claim in part to obtain a medical opinion on the etiology of the right knee disorder including a possible relationship to the left knee disability.  

In May 2002, a VA physician noted a review of the claims file and accurately summarized the history of bilateral knee surgeries in the 1970s and symptoms in service.  On examination, range of motion of the right knee was limited to 5 to 110 degrees with mild effusion, moderate crepitation but no instability.  X-rays showed moderate degenerative changes.   The Veteran reported the use of braces for support on both knees.  The physician noted that the current degree of arthritis on the right is consistent with post-operative residuals from a procedure thirty years earlier in an otherwise healthy patient.  He noted that the service records showed no objective evidence of a right knee injury.  Regarding a contribution from the left knee, the physician noted that it would be minimal given the degree of injury as a teenager.  He noted, "... the right knee has had enough treatment to warrant a disability on its own and not necessarily relay on a 'secondary contribution' from the Veteran's left knee." 

In December 2002, a private physician examining the Veteran's left foot and ankle speculated that misalignment of the knees created secondary stress on the feet.  In a statement the same month, the Veteran reported that his VA primary care physician told him that his arthritis "spread" from the left knee to the right.  This conclusion is not noted in the VA outpatient records.  A July 2003 magnetic resonance image of the right knee showed a partial absence of the medial meniscus consistent with the previous surgery and a slight thinning of the anterior cruciate ligament with no well defined tear.  In a July 2003 Board hearing, the Veteran stated that he had no right knee symptoms on entry into service but did injure both knees in recruit training.  He stated that he was taken off street duty as a policeman and assigned desk duty in 1988.  

In February 2004, the Board remanded the claim to obtain an additional medical opinion on whether the Veteran's residuals of the 1975 meniscectomy were aggravated by any aspect of service.  In March 2004, the same VA physician who examined the Veteran in May 2002 again reviewed the history and the Veteran's report that he twisted the right knee in military training and was told that he had a sprain.  The physician performed a clinical examination including X-rays with results similar to that he observed in 2002.  The physician concluded that it was unlikely that the residuals of the right knee meniscectomy prior to service was aggravated or accelerated to any degree by service or by another service-connected disability.  The physician did not provide an explanation for the conclusion as requested in the Board's remand.  

In a March 2004 written statement, the Veteran contended that the two VA examinations were inadequate because his knee was not clinically examined nor were any images obtained.  The contention is not consistent with the records that showed observations of range of motion, clinical tests for instability, and imaging reports.  

In April 2005, a VA physician performed an examination primarily of the lumbar spine but noted clinical observations of the right knee that were consistent with previous examinations.  The Veteran reported transfer to a desk position two to three years earlier because of knee disabilities.  The physician did not comment on the right knee.  However, in a March 2006 addendum, the physician, then identified as a rheumatologist, noted a review of the claims file, electronic records, and his previous examination and the opinions of the VA physician in 2002 and 2004.  The rheumatologist concluded that the residuals of the right knee surgery in 1970s were not aggravated by service but rather that his current status was a normal progression of the condition that started as a teenager.  The rheumatologist further concluded that there was no evidence to support the contention that the right knee has a secondary contribution from the left knee.  In an April 2006 statement, the Veteran objected to this conclusion, contending that the rigorous physical recruit training involved stress on the joints and constituted an injury to the right knee and not the normal progression of a disorder.  He further contended that the rheumatologist did not review the results of imaging studies of his right knee and did not discuss the ligament tear although the physician did note a review of the entire file. 

In August 2008, a VA contract physician performed an examination primarily for the left knee and foot.  Some clinical observations of the right knee were noted and were consistent with previous observations.  Addressing the left foot, the physician noted that favoring the left knee due to injury can cause injury to other joints predisposing one to degenerative joint disease.  After follow-up questions regarding the right knee's relationship to the left, the physician failed to provide an intelligible answer.  
 
In a March 2010 Board hearing, the Veteran stated that he began favoring the right knee immediately after injuring his left knee in service.  The Veteran stated that the VA contract physician in 2008 told him that arthritis in the left knee could cause arthritis in other joints.  In June 2010, the Board noted that the previous examinations were adequate regarding the issue of aggravation of a pre-existing condition by events in service but remanded the claim to obtain another examination, all indicated imaging studies, and clear opinion on whether the pre-service residuals of right knee surgery was caused or aggravated by other service-connected disabilities including the left knee, ankle, and foot.  

In January 2012, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's reports of bilateral knee injuries prior to service but only a left knee injury in service.  The Veteran reported retiring from the city police force two years earlier.  The PA performed a detailed clinical examination and referred to imaging studies.  The PA diagnosed degenerative arthritis and disease and mild pseudolaxity with valgus stress testing as a residual of the meniscectomy.  The PA concluded that a medial or lateral open meniscectomy would develop arthritis on an accelerated rate compared to arthroscopy or no surgery or injury.  The PA noted that the amount of arthritis is about equal in each knee and that there is no medical research to support a contention that arthritis spreads from one joint to another.  Therefore, the PA concluded that the right knee degenerative disease was not proximately due to or the result of the Veteran's other service connected disorders.  The PA did not clearly address the possibility of aggravation. 

The Board first concludes that the Veteran's right knee was in sound condition at the time of entry on active duty for training.  Notwithstanding the clear and convincing lay and medical evidence that he injured his right knee and underwent an open meniscectomy in 1975, there is also clear and convincing lay and medical evidence that on examination eleven years later in 1986 after nine years as a full time policeman that he had no symptoms or clinically identified orthopedic residuals.  The Board acknowledges the medical opinions that surgery of this nature will likely result in degenerative disease at some future time, perhaps at an accelerated rate, but the probative evidence shows that there was no degenerative disease or other deficit at the time of entry.  

Next, the Board concludes that the Veteran did not incur a right knee injury on active duty for training.  The Veteran and his family and friends are competent to report on observed events and symptoms but the Board places less probative weight on the reports of a right knee injury as they are internally inconsistent and are not supported by the service records or medical records from 1988 to 1989.  The Board acknowledges that the service personnel records cite the reason for discharge from reserve service was not expressed but was a medical finding of a condition that would have permanently disqualified the Veteran had it been identified on entry.  The right knee was investigated at the time of entry but not the left knee.  Lay statements from the Veteran and his family and friends referred only to the left knee on many occasions prior to his claim in 1999.  Significantly, the Veteran signed a statement certifying that he had no injury or onset of disease on active duty that had not been present prior to active duty.  Private medical records from June 1988 to June 1989 including a December 1988 physical examination are silent for any knee symptoms.  Further, the Board finds that the Veteran's reports of immediate transfer to a desk job are not credible as he reported desk duty not earlier than 2000 on many other occasions.  The Board acknowledges that the 1989 MEPS examination report could not be recovered and that there was clearly some medical reason for the Veteran's discharge.  There was no indication of performance problems and he had qualified in a specialty in 1989.  

Considering the credible lay evidence prior to 1999 that supported only an injury to the left knee, the reason for discharge as an undetected deficit on entry, the Veteran's denial in 1989 of any injury, the Veteran's continued work as a police officer, and the absence of any symptoms or clinical observations of right knee degenerative disease until 1996, the Board concludes that direct service connection is not warranted because the right knee symptoms did not manifest until many years after active duty.  

Regarding service connection as a consequence of causation or aggravation of the right knee by the service-connected left knee, the Board concludes that there is credible evidence both for and against service connection on a secondary basis.  

Several medical examiners concluded that the right knee surgery in 1975 represented a separate injury from which degenerative disease would likely develop on its own, possibly at an accelerated rate.  However, this theory is not supported by the evidence in this case.  The Veteran's right knee was examined in detail in 1986, eleven years after the surgery and after nine years of work as a policeman.  The knee had no orthopedic residuals and the Veteran reported that he was asymptomatic.  Contrary to his later and inconsistent reports of symptoms and favoring immediately after the left knee injury, no such symptoms were noted on private and VA examinations including police physical examinations until early degenerative arthritis was detected in 1996 after twenty years without symptoms or limitations as a policeman or in sports activity such as basketball.   Several medical examiners noted in general that degenerative disease in a joint may cause increased stress on other joints.  One examiner conditionally suggested that in the Veteran's case, there might be a minimal contribution.  None of the VA examiners provided a clear opinion on the issue of aggravation even in a small degree.  The Board places less probative weight on the 2006 opinion of the rheumatologist that the onset of arthritis on the right knee was a normal progression of the disease because the arthritis did not develop at the same rate as on the left and because the rheumatologist did not directly address the issue of weight shifting and aggravation.  As this claim has been remanded on several occasions for examinations and opinions, the Board declines to seek still another examination and opinion on the issue.  

Therefore, the Board concludes that there is credible lay and medical evidence of favoring of a more severely disability on the left by weight shifting to the right and credible but weakly supported suggestions that favoring and weight shifting can at least to a small extent contribute or aggravate the Veteran's natural but slow progress of the meniscectomy of the right knee.  The Board places less probative weight on the conclusions that the right knee arthritis is entirely caused by the natural progress as the arthritis did not manifest for two decades after the successful surgery and did so after many years of a more severe arthritic disability on the left knee.  As there is an approximately equal weight of credible and probative evidence both for and against aggravation of the right knee by the service-connected left knee, the "benefit of the doubt" rule is for application, and the Board grants service connection on a secondary basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 

Service connection for a right knee disorder is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


